RESOLUCIÓN
Examinada la Solicitud de admisión por cortesía pre-sentada por el Ledo. Donald Francis Winningham III y en-*376dosada por el Ledo. Roberto C. Quiñones Rivera, concede-mos su admisión a tenor de la Regla 12(f) de nuestro Reglamento, In re Enmda. R. 12(f) Reglamento TS, 193 DPR 321 (2015), para postular ante la Financial Industry Regulatory Authority en el caso de arbitraje Carmen N. Cordero Rosado v. UBS Financial Services Incorporated of Puerto Rico, FINRA Núm. 14-01317.
Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. La Jueza Presidenta Señora Fiol Matta y la Jueza Asociada Oronoz Rodríguez proveerían “no ha lugar” a la solicitud presentada. El Juez Asociado Señor Estrella Martínez emitió un voto particular disidente. La Juez Aso-ciada Señora Rodríguez Rodríguez y la Jueza Asociada Se-ñora Pabón Charneco no intervienen.
(Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo